Citation Nr: 1723963	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-11 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for fatigue.

2.  Entitlement to service connection for restless leg syndrome.

3.  Entitlement to service connection for ulcerative colitis.

4.  Entitlement to service connection for Crohn's disease.

5.  Entitlement to service connection for colon polyps.

6.  Entitlement to service connection for irritable bowel syndrome (IBS).

7.  Entitlement to service connection for acid reflux/gastroesophageal reflux disease (GERD).

8.  Entitlement to service connection for hypertension.

REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1974 and from 
November 1977 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  The appeal is now handled by the RO in Chicago, Illinois.

In January 2017, the RO deemed the Veteran's appeal of the issue of entitlement to service connection for depressive disorder withdrawn, stating that the Veteran had not filed a VA Form 9, Appeal to Board of Veterans' Appeals, in a timely manner.  However, a review of the electronic file reveals that the VA Form 9 was received on January 5, 2017.  Therefore, the issue of entitlement to service connection for depressive disorder is referred to the RO for certification of the appeal.

The issues of entitlement to service connection for ulcerative colitis, irritable bowel syndrome, Crohn's disease, colon polyps, acid reflux/GERD and hypertension are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1.  There is no competent lay or medical evidence of record showing that the Veteran has fatigue that had its onset during active service or is otherwise related to his active service.

2.  There is no competent lay or medical evidence of record showing that the Veteran has restless leg syndrome that had its onset during active service or is otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fatigue have not been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for restless leg syndrome have not been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statues and regulation have been met in this case.

With respect to the timing of VCAA notice, the United States Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued the required VCAA notice prior to the November 2009 rating decision on appeal.  Thus, there is no timing error.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs) and post-service treatment records.  The Board recognizes that VA has not afforded the Veteran VA examinations for fatigue and restless leg syndrome.  Generally, a VA examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, there is no duty to provide a VA examination for fatigue as the competent evidence of record does not establish that the Veteran has been diagnosed with fatigue.  Regarding the Veteran's claim for restless leg syndrome, while the Veteran identified this condition as part of his prior medical history as reflected in his VA treatment records, there is no evidence that establishes that an event, injury, or disease occurred in-service or any indication that restless leg syndrome or persistent or recurrent symptoms of restless leg syndrome may be associated with the Veteran's service or with another service-connected disability.  Thus, VA examinations for these conditions are not warranted.  McLendon, 20 Vet. App. at 79.

The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of the responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.

The Board will therefore proceed to the merits of the Veteran's appeal.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Fatigue

The Veteran contends that he has fatigue which is a result of his military service.

The Veteran's STRs reflect no findings, treatment, or diagnoses relevant to fatigue, and the Veteran did not identify fatigue on his pre-induction and separation examination reports.  While complaints of fatigue are occasionally noted in his post-service medical records, the record is absent for any lay evidence, including any statement from the Veteran regarding fatigue, other than mentioning it on his application, NOD and substantive appeal form.  Although the Veteran's claim for fatigue might constitute lay evidence of persistent or recurrent symptoms of disability, there is no evidence, lay or medical, that establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, or § 3.317 manifesting during an applicable presumptive period, or that indicates that the claimed fatigue may be associated with any established event, injury, or disease in service or with another service-connected disability. 38 C.F.R. § 3.159 (c)(4)(i); see McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006).

Thus, the Board concludes that the Veteran's mere mention of "fatigue", without more, was not enough to entitle him to a VA medical examination because, if merely listing alleged disabilities or symptoms on an application form and on appeal documents were sufficient to warrant an examination, then VA would be required to provide an examination in virtually every disability case, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  The Board concludes that the evidence of record is sufficient to decide the claim in this case, and that the RO did not err in not providing an examination with regard to this claim.  38 C.F.R. § 3.159(c)(4).

Although the Veteran's statements are competent evidence with regard to symptoms, his statements are not competent evidence of a diagnosis of a disability or disorder manifested by fatigue.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  The Board notes that, except in circumstances not applicable here, service connection will not be granted for symptoms such as fatigue without a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  In the absence of probative evidence of such a condition, service connection is not warranted.  Significantly, the Veteran has not identified medical evidence to support his claim.  There is thus no competent evidence in this case demonstrating that the Veteran has a current disability manifested by fatigue, or that such a disability, if any, was the result of a disease or injury incurred in active service. 

For the foregoing reasons, the Board finds that the claim for service connection for fatigue must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Restless Leg Syndrome

The Veteran contends that he has restless leg syndrome which is a result of his military service.

The Veteran's STRs are silent as to any complaints, treatments or diagnosis of restless leg syndrome while in service, and the Veteran did not identify restless leg syndrome on his pre-induction and separation examination reports.  A review of the Veteran's post-service medical records shows reports of intermittent jerking limbs and restless legs which were first identified during an April 2006 sleep study.  The report indicates the Veteran was diagnosed with severe leg movement disorder of sleep and sleep apnea.  The Veteran has offered no evidence, including any lay statements in support of his claim for service connection for restless leg syndrome.

After careful review of the electronic file, the Board has determined that service connection is not warranted for restless leg syndrome.  There is no indication of treatment for this claimed disability in service, nor has the Veteran asserted that he experienced symptoms of restless leg syndrome in service.  The condition was first noted during the course of a sleep study the Veteran underwent for his nonservice-connected sleep apnea.  There is no indication in the report of the sleep study that indicates the Veteran's restless leg syndrome is related to his military service.  Moreover, there are no post-service medical records that indicate a relationship between the Veteran's restless leg syndrome and his active service.  Thus, a medical nexus linking restless leg syndrome to military service is not shown, and consequently, service connection is not warranted for restless leg syndrome.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for fatigue is denied.

Service connection for restless leg syndrome is denied.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for entitlement to service connection for ulcerative colitis, irritable bowel syndrome, Crohn's disease, colon polyps, acid reflux/GERD and hypertension.  The Veteran has not been afforded VA examinations with respect to these claims.

As discussed previously, VA must provide a medical examination with respect to a disability compensation claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, but (4) the competent medical evidence on file is not sufficient for VA to make a decision on the claim.  See 38 U.S.C. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016). The third factor has been held to have a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has submitted private medical records, private medical opinions, and lay statements in support of his claim for service connection for ulcerative colitis and irritable bowel syndrome.  The Veteran contends that symptoms of abdominal distress he first experienced in service, which are documented in his STRs, were early manifestations of ulcerative colitis and irritable bowel syndrome.  However, a review of the electronic file reveals that the Veteran has not been afforded VA examinations for these disorders.  On remand, the Veteran should be scheduled for VA examinations, and opinions should be provided as to the etiology of any diagnosed disorders.

With regard to the Veteran's claim for entitlement to service connection for hypertension, the Board notes that the Veteran's STRs show he was treated for hypertension in service, as noted in November 1978 and February 1980 STRs.  A review of the electronic claims file reveals that the report of the Veteran's separation physical examination from his period of service ending in October 1981 is not associated with the STRs.  The Veteran's post-service treatment records indicate that he has a history of hypertension, but it is unclear as to whether or not the Veteran has a current disability.  Therefore, in light of the fact that the Veteran was treated for hypertension in service, on remand, the Veteran should be afforded a VA examination to determine whether or not the Veteran is currently diagnosed with hypertension.

Finally, with respect to the Veteran's claim for service connection for acid reflux/GERD, the Board notes that the Veteran's outpatient treatment records indicate he takes several medications.  While his STRs are negative for treatment for complaints of acid reflux/GERD in service, the Board notes that this condition could be a result or side effect of medication.  Thus, the Veteran should be afforded a VA examination to determine whether or not the Veteran has acid reflux/GERD that is related to his active service, or if he has acid reflux/GERD that is related to any condition that is determined to be connected to his active service, including as secondary to any medication prescribed for any service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical treatment records and associate them with the electronic file.  All record/responses received should be associated with the electronic file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.  
2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his ulcerative colitis, irritable bowel syndrome, Crohn's disease, colon polyps, acid reflux/GERD and hypertension.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After the development requested above has been completed, schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of any disability of the intestines, to include ulcerative colitis, irritable bowel syndrome and Crohn's disease.  The electronic file must be reviewed by the examiner prior to examination.  All testing deemed necessary must be conducted and results reported in detail.  

The examiner is asked to provide opinions as to the following:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has ulcerative colitis that is related to symptoms the Veteran experienced in service?  Please explain why or why not.

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has irritable bowel syndrome that is related to symptoms the Veteran experienced in service?  Please explain why or why not.

c)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has Crohn's disease that is related to symptoms the Veteran experienced in service, to include as secondary to ulcerative colitis, irritable bowel syndrome and/or Crohn's disease?  Please explain why or why not.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disabilities.  The examiner should reconcile any opinion with all other clinical evidence of record.

If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide an explanation for the basis of that determination.

4.  After the above examination has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of disability of the colon, to include colon polyps.  The electronic file must be reviewed by the examiner prior to examination.  All testing deemed necessary must be conducted and results reported in detail.

The examiner is asked to provide an opinion as to the following:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has colon polyps that are related to symptoms the Veteran experienced in service?  Please explain why or why not. 

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has colon polyps that are related to any other disability, to include ulcerative colitis, irritable bowel syndrome and/or Crohn's disease?  Please explain why or why not.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide an explanation for the basis of that determination.
5.  Schedule the Veteran for an appropriate VA examination to determine if the Veteran currently has hypertension and if so, the nature and etiology of the disability.  The electronic file must be reviewed by the examiner prior to examination.  All testing deemed necessary must be conducted and results reported in detail.

The examiner is asked to provide an opinion as to the following:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has hypertension that is related to the symptoms the Veteran experienced in service?  Please explain why or why not. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

6.  After the above examination has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of acid reflux/GERD, to include as secondary to any medication(s) the Veteran has been prescribed for any disability.  The electronic file must be reviewed by the examiner prior to examination.  All testing deemed necessary must be conducted and results reported in detail.

The examiner is asked to provide an opinion as to the following:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has acid reflux/GERD that is related to symptoms the Veteran experienced in service?  Please explain why or why not.

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has acid reflux/GERD that is secondary to any medication(s) which has been prescribed for any disability?  If so, please identify the medication(s) and the disability for which it is prescribed.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide an explanation for the basis of that determination.

7.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and, after allowing the appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


